Citation Nr: 0516697	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
July 1976, and from April 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran does not have a diagnosed shoulder, left hip, low 
back, knee, ankle or right foot disability that is due to his 
military service.


CONCLUSION OF LAW

The veteran does not have a diagnosed shoulder, left hip, low 
back, knee, ankle or right foot disability that is the result 
of a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

The veteran filed his claim for service connection for the 
disabilities at issue in September 2000.  In an August 2001 
correspondence, VA informed him of the information and 
evidence necessary to substantiate his claims.  VA advised 
him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claims.  He was also advised to submit any pertinent evidence 
in his possession.  His claims were denied in a March 2003 
rating decision, and he thereafter perfected his appeal of 
the issues listed on the title page of this action.  The 
record therefore shows that he has been provided with the 
notice to which he is entitled pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The Board notes that 
the veteran reported serving in the U.S. Marine Corps 
Reserves for a period of time beginning in 1976.  In May 
1978, the veteran's Reserves command forwarded available 
service medical records on file with that activity.  In 
October 2000, the activity indicated that service medical 
records for the veteran were no longer maintained.  
Thereafter, the National Personnel Records Center forwarded 
all available service medical records for the veteran.  The 
record reflects that the veteran has also provided service 
medical records in his possession.  The Board consequently 
concludes that VA's duty to assist the veteran in obtaining 
service medical records has been fulfilled.

In addition, the veteran was afforded a VA examination in 
connection with his claims in January 2003.  The veteran's 
representative argues that the examiner did not adequately 
address functional impairment due to factors such as pain, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board points out, however, that DeLuca involved the rating of 
a disability for which service connection was already in 
effect, and that the regulations at issue in DeLuca are 
themselves predicated on the existence of an underlying 
pathology to account for symptoms.  The January 2003 examiner 
concluded that the veteran in fact has no ankle, shoulder, 
knee, low back, right foot or left hip disabilities.  The 
Board has reviewed the report of the January 2003 VA 
examination, and finds that it is adequate for the purpose of 
fairly adjudicating the veteran's claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  

I.  Bilateral ankle disability

Factual background

Service medical records show that the veteran was treated in 
June 1993 for a right ankle strain, which showed improvement 
by the next day.  In April 1995, he was treated for 
tendonitis affecting the right ankle.  In August 1997 he was 
treated following his report or a five day history of a left 
ankle sprain.  The diagnosis in August 1997 was healing left 
ankle sprain.  

X-ray studies of the ankles in service were normal, other 
than for one occasion in 1997 where a question of left ankle 
bursitis was raised and clinical correlation was recommended.  
The left leg was thereafter placed in a cast.  

At his February 1999 retirement examination the veteran 
reported experiencing occasional bilateral ankle swelling, 
and a history of a sprain.  Notably, no right or left ankle 
abnormality was identified on physical examination.

The veteran was afforded a VA examination in January 2003.  
He complained of bilateral ankle pain and occasional 
stiffness.  He indicated that he sustained a chip fracture in 
the right ankle in 1998 for which he wore a short leg cast 
for several weeks.  Physical examination of the ankles 
disclosed the absence of any abnormality, and the examiner 
concluded that the veteran evidenced no physical impairment 
of the ankles.  

Analysis

Although the veteran was treated in service for right ankle 
strains and tendonitis, and a left ankle strain and possible 
bursitis, physical examination at his retirement examination 
was silent for any right or left ankle disability.  The Board 
also notes that while a leg cast was prescribed in August 
1997, the available records do not support his assertion that 
he sustained an ankle fracture. 

Of controlling importance, however, is the fact that there is 
no post-service medical evidence of right or left ankle 
disability.  The January 2003 VA examiner, while 
acknowledging complaints of bilateral ankle pain and 
stiffness, found no evidence of a right or left ankle 
disorder.

While the veteran himself contends that he has a bilateral 
ankle disorder, there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions.  As a layperson, therefore, his statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  Rabideau.  
Since the competent evidence on file does not show that the 
veteran currently has a right or left ankle disorder, the 
preponderance of the evidence is clearly against the claim, 
and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

II.  Bilateral shoulder disability

Factual background

Service medical records show that the veteran was treated in 
February 1980 for complaints of left shoulder "popping" 
after skiing.  X-ray studies were normal and the examiner 
diagnosed a sprain.  

He was thereafter treated in November and December 1989 for 
right shoulder problems variously diagnosed as bursitis, 
tendonitis and rule out rotator cuff strain.  He denied any 
history of definite shoulder trauma.  X-ray studies were 
negative for any abnormality save for a deformity of the 
distal aspect of the clavicle considered probably secondary 
to old trauma.  He was placed on a temporary profile in 
December 1989. 

At his February 1999 retirement examination the veteran 
complained of chronic pain in both shoulders.  While physical 
examination did not disclose any pertinent findings, he was 
diagnosed with chronic bilateral shoulder pain.

At his January 2003 VA examination, the veteran reported 
experiencing bilateral shoulder pain and tenderness.  He also 
noted that he had dislocated the left shoulder in 1977, and 
sprained the right shoulder.  Physical examination disclosed 
no tenderness or other identified abnormality.  The examiner 
concluded that the veteran did not evidence any physical 
impairment of the shoulders.

Analysis

Although the veteran was treated in 1980 for a left shoulder 
sprain, X-ray studies were negative for any abnormality.  
Further, the February 1999 retirement examination report, 
while recording complaints of left shoulder pain, revealed no 
objective evidence of any left shoulder abnormality.  
Additionally, while he was treated in 1989 for right shoulder 
bursitis and tendonitis, and demonstrated some clavicle 
deformity secondary to old trauma, the records are silent for 
further reference to right shoulder complaints until his 
retirement examination, at which time the examiner did not 
diagnose a right shoulder disorder, or otherwise relate any 
right shoulder pain to any clavicle deformity.  

Significantly, there is no post-service medical evidence of 
right or left shoulder disability.  In this regard, while the 
January 2003 VA examiner recorded complaints of bilateral 
shoulder pain, the examiner concluded that the veteran did 
not have any current right or left shoulder disability.  
While the veteran himself contends that he has a bilateral 
shoulder disorder, as noted previously, as a layperson, his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu; 38 C.F.R. 
§ 3.159(a)(1).

As there must be evidence of the current existence of a 
claimed disability in order for service connection to be 
granted, Rabideau, and since the competent evidence on file 
does not show that the veteran currently has a right or left 
shoulder disorder, the preponderance of the evidence is 
clearly against the claim, and his claim must be denied.  
Gilbert.

III.  Bilateral knee disability

Factual background

The service medical records are silent for any complaints, 
finding or diagnosis of right or left knee disability until 
the veteran presented for his retirement examination.  At his 
February 1999 retirement examination he reported that his 
knees were "worn out" from running.  Physical examination 
disclosed bilateral knee crepitus.  The veteran was diagnosed 
with patellofemoral syndrome.

At his January 2003 VA examination the appellant complained 
of bilateral knee pain.  Physical examination was negative 
for any identified abnormality of either knee, and the 
examiner did not diagnose any right or left knee disability.  
The examiner described the evaluation of the knees as normal.

Analysis

While the veteran was diagnosed with patellofemoral syndrome 
affecting both knees at his February 1999 retirement 
examination, there is no post-service medical evidence of any 
right or left knee disability.  The only medical evidence on 
file after service indicates that the veteran's knees are 
normal.

In essence, the only opinion supportive of the presence of a 
current right or left knee disorder consist of the statements 
of the veteran himself.  As a layperson, his statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu; 38 C.F.R. § 3.159(a)(1).

In light of the absence of competent evidence showing the 
current existence of a right or left knee disorder, the 
preponderance of the evidence is against the claim, and his 
claim must be denied.  Gilbert; Rabideau.

IV.  Low back disability

Factual background

Service medical records disclose that the veteran evidenced 
scoliosis when examined for entrance onto active duty.  He 
was thereafter treated on several occasions for muscle and 
low back strain, but X-ray studies were essentially negative 
for any abnormalities.  Specifically, in November 1984, the 
veteran complained of low back pain without any history of 
trauma.  Physical examination led to an assessment of pain.

In October 1985, the veteran reported complaints of a three 
day history of back pain, once again without trauma.  
Physical examination led to a diagnosis of muscle strain to 
midline between C8 and C10. 

In December 1998, the veteran reported being involved in an 
accident in 1993/1994, and having occasional back pain since.  
Physical examination was negative for spasm, evidence of 
trauma, or any sensory disorder.  The appellant demonstrated 
a full range of back motion.  The assessment was chronic low 
back strain. 

At his February 1999 retirement examination the veteran 
complained of chronic low back pain.  While physical 
examination did not disclose any abnormality the examiner 
diagnosed low back pain.

At his January 2003 VA examination, the veteran reported 
experiencing occasional low back tenderness.  The examiner 
did not identify any lower back abnormality on examination, 
and described the lower back as normal.

Analysis

Despite the notation on the veteran's entrance examination of 
scoliosis, X-ray studies of the back in service were silent 
for any findings of scoliosis or any other back abnormality.  
While the veteran was treated for low back strains on several 
occasions, at retirement the examiner did not diagnose a low 
back disability, instead concluding that the veteran had low 
back pain.  Significantly, however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  

The post-service medical evidence on file is silent for any 
diagnosed low back disorder.  The veteran was examined by VA 
in connection with his claim in January 2003, but the 
examiner concluded that the low back was normal, and did not 
find that the appellant had a low back disorder.

In this case, the only opinion supportive of the presence of 
a current low back disorder consist of the statements of the 
veteran himself.  As discussed previously, as a layperson, 
his statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu.

In light of the absence of competent evidence showing the 
current existence of a low back disorder, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  Gilbert; Rabideau.

V.  Right foot disability

Factual background

Service medical records show that the veteran was treated for 
a contusion to his right foot in December 1998.  At his 
February 1999 retirement examination he reported experiencing 
pain over the ball of his foot, but the examiner did not 
report any pertinent physical findings with respect to the 
right foot, and did not diagnose a right foot disorder.

At the veteran's January 2003 VA examination, the examiner 
concluded that physical examination of the right foot 
disclosed no identifiable residuals of the contusion 
experienced in service, and that no abnormalities were 
present in the right foot on examination.

Analysis

While service medical records show that the veteran suffered 
a right foot contusion in December 1998, and while he 
complained of right foot pain when examined at his retirement 
examination, neither residuals of the right foot contusion, 
nor any right foot disorder, was identified on physical 
examination in February 1999.  Moreover, there is no post-
service medical evidence of any right foot disorder.  The 
January 2003 VA examiner specifically noted the absence of 
any right foot disorder on examination.  

In short, other than his own lay statements, which as pointed 
out previously do not constitute competent evidence of a 
current disorder, there is no evidence suggesting that the 
veteran currently has a right foot disorder.  The 
preponderance of the evidence is therefor clearly against the 
claim, and the claim must be denied.  Gilbert; Rabideau.



VI.  Left hip disability

Factual background

The service medical records show that the veteran was treated 
for complaints of left hip pain in December 1998.  Physical 
examination was negative for any abnormality.  At his 
February 1999 retirement examination he complained of left 
hip pain and exhibited left hip tenderness.  The examiner did 
not diagnose a left hip disorder.

When examined by VA in January 2003, the veteran reported 
occasional left hip tenderness.  Physical examination of the 
hip was normal, without any evidence of tenderness.  The 
examiner concluded that no left hip impairment was present.

Analysis

Although the veteran demonstrated left hip tenderness in 
service, his complaints were not attributed to any underlying 
hip disorder, and following service the evidence is negative 
for any diagnosis of left hip disability.  The January 2003 
examiner specifically concluded that the veteran did not 
evidence any left hip impairment.  While the veteran himself 
believes he has a left hip disorder, as a layperson he is not 
competent to render an opinion as to medical diagnosis.

In sum, there is no competent evidence of a diagnosed left 
hip disorder in service, and no competent evidence suggesting 
the current existence after service of a left hip disorder.  
The preponderance of the evidence is therefore against the 
claim, and the claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a diagnosed shoulder, 
left hip, low back, knee, ankle or right foot disability 
bilateral ankle disability is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


